COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         Title Resources Guaranty Company as Subrogee of SLS Properties
                             v. The Lighthouse Church & Ministries

Appellate case number:       01-18-00015-CV

Trial court case number:     2015-25934

Trial court:                 11th District Court of Harris County


       Appellant’s motion for rehearing is denied.


Justice’s signature: /s/ Richard Hightower
                     Acting for the Court

The panel consists of Justices Lloyd, Kelly, and Hightower.

Date: December 3, 2019